




Exhibit 10.2


SECOND AMENDED AND RESTATED LOAN AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made and
entered into as of the 10th day of April, 2012 by and between (i) FRISCH'S
RESTAURANTS, INC., an Ohio corporation (the “Borrower” ), and (ii) U.S. BANK
NATIONAL ASSOCIATION, a national banking association formerly known as Firstar
Bank, N.A. and Star Bank, National Association, and its successors and assigns
(the “Bank”), and amends and restates the Amended and Restated Loan Agreement
made and entered into as of October 21, 2010 by and between the Borrower and the
Bank, as amended (the “Prior Loan Agreement”).
1.Representations and Warranties. To induce the Bank to enter into this
Agreement and to agree to make and/or to continue the Loans described in Section
4 hereof, the Borrower makes the following representations and warranties:


(a)Existence. The Borrower is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Ohio, and each
Subsidiary (as hereinafter defined) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. The
Borrower and each Subsidiary is duly qualified as a foreign corporation and in
good standing under the laws of each jurisdiction in which the failure to be so
qualified by the Borrower or the Subsidiary would have a material adverse effect
on its business, prospects or financial condition. “Subsidiary” for purposes
hereof means any corporation or other entity, the majority of the voting stock
of which is owned, directly or indirectly, beneficially or of record, by the
Borrower or any Subsidiary, or which is otherwise controlled, directly or
indirectly, by the Borrower or any Subsidiary.


(b)Authority. The Borrower and each Subsidiary has full power and authority to
own its properties and to conduct its business as such business is now being
conducted, and the Borrower has full power and authority to execute, deliver and
perform under this Agreement, the Notes (as hereinafter described) and all other
documents and instruments executed in connection with or otherwise relating to
this Agreement or the Loans (as hereinafter defined) (collectively, the “Loan
Documents”).


(c)Borrowing Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents: (i) have been duly
authorized by all requisite corporate action; (ii) do not and will not violate
(A) any provision of any law, statute, rule or regulation, (B) any order,
judgment or decree of any court, arbitrator or other agency of government, (C)
the Articles of Incorporation or Code of Regulations or other organizational or
governing documents of the Borrower, or (D) any provision of any agreement
(including, without limitation, any agreement with stockholders) to which the
Borrower or any Subsidiary is a party or subject, or by which it or any of its
properties or assets are bound; (iii) do not and will not result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any of the properties or assets of the Borrower or any Subsidiary; and (iv) do
not and will not require any consent, approval or other action by or any notice
to or filing with any court or administrative or governmental body. This
Agreement and the other Loan Documents have been duly executed and delivered on
behalf of the Borrower and constitute the legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
respective terms.


(d)Financial Information and Reports. Exhibit A to this Agreement is a complete
list of the financial statements and projected financial statements furnished by
the Borrower to the Bank in




--------------------------------------------------------------------------------




connection with the borrowings to be made hereunder. Each such historical
financial statement fairly presents in accordance with generally accepted
accounting principles the financial condition of the Borrower and its
Subsidiaries and the results of their operations as of the date (or with respect
to the period) noted in such financial statements. Other than any liability
incident to any actions described in Exhibit B to this Agreement, neither the
Borrower nor any Subsidiary has any material contingent liabilities required to
be disclosed under generally accepted accounting principles which are not
provided for or disclosed in such financial statements. Each such statement
(including any related schedule and/or notes) is true, correct and complete in
all material respects (subject, as to interim statements, to changes resulting
from audits and year-end adjustments) and has been prepared in accordance with
generally accepted accounting principles consistently followed throughout the
periods involved. No such statement omits to state a material fact necessary to
make such statement not misleading in light of the circumstances under which it
was made. There has been no material adverse change in the business, operations
or condition (financial or otherwise) of the Borrower or any Subsidiary since
the date of such financial statements.


(e)Indebtedness. Neither the Borrower nor any Subsidiary has any Indebtedness
(as hereinafter defined) other than Permitted Indebtedness (as hereinafter
defined), or has guaranteed the obligations of any other person (except by
endorsement of negotiable instruments payable on sight for deposit or collection
or similar banking transactions in the usual course of business), and to the
best of the Borrower's knowledge after diligent investigation, there exists no
default under the provisions of any instrument evidencing any Indebtedness of
the Borrower or any Subsidiary or of any agreement relating thereto.
“Indebtedness” as used herein means all indebtedness for borrowed money which in
accordance with generally accepted accounting principles would be considered as
a liability, all rental obligations under leases required to be capitalized
under generally accepted accounting principles (“Capital Leases”), all
guarantees and other contingent obligations in respect of, or obligations to
purchase or otherwise acquire, Indebtedness of others, and Indebtedness of
others secured by any lien on property owned by the Borrower or any Subsidiary,
whether or not the Borrower or such Subsidiary has assumed such Indebtedness.


(f)Actions. There is no action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any Subsidiary before any court, arbitrator or administrative or governmental
agency except for those described in Exhibit B to this Agreement, none of which
might result in any material adverse change in the business, operations or
condition (financial or otherwise) of the Borrower or any Subsidiary, nor, to
the best of the Borrower's knowledge after diligent investigation, is there any
basis for any such action which might result in such a material adverse change.


(g)Title to Property. The Borrower and each Subsidiary has good and marketable
title to its real properties (other than properties which it leases as lessee)
and good title to all of its other properties and assets, including the
properties and assets reflected in the most recent balance sheet described in
Exhibit A hereto (other than properties and assets disposed of in the ordinary
course of business since the date thereof), free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof (each, a
“Lien”), other than the following (each, a “Permitted Lien”): (i) Liens
described on Exhibit C hereto; (ii) leases required under generally accepted
accounting principles to be capitalized on the Borrower's or such Subsidiary's
books (“Capitalized Leases”) so long as there is no violation of any of the
Financial Covenants set forth on Exhibit D hereto; (iii) Liens in favor of the
Bank; and (iv) purchase money Liens and Liens arising from seller provided
financing to the extent such Liens secure purchase money Indebtedness or seller
provided financing and so long as such Liens attach only to the assets purchased
or acquired and the proceeds thereof and so long as all such financing and
Indebtedness is Permitted Indebtedness. The Borrower and each Subsidiary is in
undisturbed possession under all leases necessary in any material respect for
the operation of its business, and no such leases contain any unusual




--------------------------------------------------------------------------------




or burdensome provisions which might materially affect or impair the Borrower's
or the Subsidiary's operations thereunder. All such leases are valid and in full
force and effect.


(h)Employee Benefit Plans. To the best of the Borrower's knowledge after
diligent investigation, no “reportable event” or “prohibited transaction,” as
defined by the Employee Retirement Income Security Act of 1974 (“ERISA”) has
occurred or is continuing, as to any plan of the Borrower or any of its
affiliates which poses a threat of taxes or penalties against or termination of
such plans (or trusts related thereto). Neither the Borrower nor any of its
affiliates has violated in any material respect the requirements of any
“qualified pension benefit plan,” as defined by ERISA and the Internal Revenue
Code of 1986, or done anything to create any material liability under the
Multi-Employee Pension Plan Amendment Act. Neither the Borrower nor any of its
affiliates has incurred any material liability to the Pension Benefit Guarantee
Corporation (the “PBGC”) in connection with such plans, including, but not
limited to, any “funding deficiency” (as defined by ERISA).


(i)Purpose of Loans. Proceeds of the Revolving Loan shall be used to fund
temporary working capital needs and general corporate purposes. The Construction
Loans shall be used only for the purpose of financing the construction and
opening and/or the refurbishing of Big Boy Restaurants (collectively, the
“Restaurants”). The Stock Repurchase Loan was used only for the purpose of
financing the repurchase of Borrower's shares of stock from its shareholders.
The 2009 Term Loan refinanced certain borrowings that were outstanding under the
Revolving Loan in 2009. The Revolving Loan, Construction Loans, Stock Repurchase
Loan and the 2009 Term Loan are collectively referred to herein as the “Loans”.
None of the Loans are nor shall be secured, directly or indirectly, by any stock
for the purpose of purchasing or carrying any margin stock or for any purpose
which would violate either Regulation U, 12 C.F.R. Part 221, or Regulation X, 12
C.F.R. Part 224, promulgated by the Board of Governors of the Federal Reserve
System.


(j)Compliance. The Borrower and each Subsidiary is in compliance in all material
respects with all laws, statutes, ordinances, rules, regulations and orders of
any governmental entity (including, but not by way of limitation, any such laws,
statutes, ordinances, rules, regulations and orders related to ecology, human
health and the environment) applicable to it.


(k)Adverse Contracts and Conditions. Neither the Borrower nor any Subsidiary is
a party to any contract or agreement, or subject to any charge, restriction,
judgment, decree or order, materially and adversely affecting its business,
property, assets, operations or condition, financial or otherwise, nor a party
to any labor dispute. There are no restrictions applicable to any Subsidiary
which might limit its ability to pay dividends or make loans to the Borrower.


(l)Taxes. The Borrower and each Subsidiary has filed all federal, state and
local tax returns and other reports which it is required by law to file, has
paid all taxes, assessments and other similar charges that are due and payable,
other than taxes, if any, being contested by the Borrower or a Subsidiary in
good faith and as to which adequate reserves have been established in accordance
with generally accepted accounting principles, and has withheld all employee and
similar taxes which it is required by law to withhold. Federal income tax
returns of the Borrower and each Subsidiary have been examined by the taxing
authorities or closed by applicable statutes and satisfied for all fiscal years
prior to and including the Borrower's 2008 fiscal year end. Federal income tax
returns of the Borrower and its Subsidiaries for the Borrower's 2009 fiscal year
end and all years thereafter may still be examined by the taxing authorities.


2.Borrower's Covenants. The Borrower agrees that, from the date of this
Agreement and until the Loans are paid in full and all obligations under this
Agreement are fully performed, and the commitment




--------------------------------------------------------------------------------




of the Bank to make Loans hereunder has terminated:


(a)Financial Covenants. The Borrower shall comply with each of the financial
covenants set forth in Exhibit D to this Agreement (collectively, the “Financial
Covenants”).


(b)Financial Statements; Periodic Reports. The Borrower shall timely file its
Form 10-K annual report and Form 10-Q quarterly reports and the Bank shall have
access to all such filings. The Borrower shall furnish to the Bank: (i) promptly
upon transmission thereof, copies of all notices and reports as the Borrower
shall send to its stockholders that are not publicly available and all
regulatory and other reports that are not publicly available and which the
Borrower submits to the Securities and Exchange Commission (the “SEC”) or any
governmental body or agency succeeding to the functions of the SEC; and (ii)
with reasonable promptness, such other financial data in such form as the Bank
may reasonably request, provided that the Bank shall keep such data confidential
to the extent required by applicable securities laws.


Together with each delivery of financial statements required under clauses (i)
and (ii) above, the Borrower shall deliver a certificate of its Chief Financial
Officer (A) setting forth a comparison between actual calculated results and
covenanted results for each of the Financial Covenants set forth on Exhibit D
hereto and (B) stating that, to the best of such Chief Financial Officer's
knowledge after diligent investigation, no Event of Default hereunder then
exists, or if such an Event of Default hereunder does then exist, specifying the
nature thereof, the period of existence thereof, and the action the Borrower
proposes to take with respect thereto. The Borrower further agrees that promptly
upon the President or Chief Financial Officer of the Borrower obtaining
knowledge of an event that constitutes an Event of Default hereunder, the
Borrower shall deliver to the Bank a certificate specifying the nature thereof,
the period of existence thereof, and the action the Borrower proposes to take
with respect thereto. The Bank is authorized to deliver a copy of any financial
statement or other communication or document delivered to it pursuant to this
Section 2(b) to any regulatory body having jurisdiction over it if such delivery
is required by such regulatory body. The Borrower and each Subsidiary shall
permit the Bank and its agents and representatives, at the expense of the Bank,
to inspect its real and personal property, including without limitation any and
all of the Restaurants, and to verify accounts and inspect and make copies of or
extracts from its books, records and files, and to discuss its affairs, finances
and accounts with its principal officers, all at such reasonable times and as
often as the Bank may reasonably request.
(c)Insurance. The Borrower shall, and shall cause each Subsidiary to, maintain
with responsible carriers All Risk coverage for the full replacement value of
all of its real and personal property, except that the Borrower and each
Subsidiary may self-insure risks to its real and personal property in an amount
not to exceed Five Hundred Thousand Dollars ($500,000) per incident, and
maintain with responsible carriers general public liability insurance coverage
including Excess liability coverage in an amount not less than Twenty-Five
Million Dollars ($25,000,000), except that the Borrower and each Subsidiary may
self-insure general public liability risks in an amount not to exceed Five
Hundred Thousand Dollars ($500,000) per occurrence during the term of this
Agreement. The Borrower shall deliver to the Bank, together with delivery of the
financial statements required under Section 2(b)(i) above, a certificate
specifying the details of all such insurance in effect. The Borrower shall cause
the Bank to be named as lender loss payee and/or additional insured, as
applicable, on its policies of insurance.


(d)Taxes. The Borrower shall, and shall cause each Subsidiary to, file all
federal, state and local tax returns and other reports it is required by law to
file, and shall pay when due all taxes, assessments and other liabilities,
except that the Borrower and any Subsidiary shall not be obligated to pay any
taxes or assessments which it is contesting in good faith, provided that
adequate reserves therefor are established in accordance with generally accepted
accounting principles, that such contests will not materially adversely




--------------------------------------------------------------------------------




affect the Borrower's or any Subsidiary's operations or financial condition, and
that such taxes and assessments are promptly paid when the dispute is finally
determined.


(e)Existence and Status. The Borrower shall, and shall cause each Subsidiary to,
maintain its existence in good standing under the laws of each jurisdiction
described in Section 1(a) of this Agreement, provided that the Borrower or any
Subsidiary may change its jurisdiction of incorporation if it shall remain in
good standing under the laws thereof.


(f)Maintenance of Property. The Borrower shall, and shall cause each Subsidiary
to, maintain to the extent consistent with good business practices all of its
real and personal property in good condition and repair, not commit or permit
any waste thereof, and not, except in the ordinary course of business, remove or
permit the removal of any improvement, accession or fixture therefrom that may
in any way materially impair the value of said property.


(g)Environmental Matters. The Borrower represents, warrants and covenants with
the Bank that: (i) neither the Borrower nor any of its Subsidiaries nor, to the
best of the Borrower's knowledge, after due investigation, any other person or
entity, has used or permitted any Hazardous Substances (as hereinafter defined)
to be placed, held, stored or disposed of on any property owned or operated by
the Borrower or any of its Subsidiaries (the “Designated Properties”), in
violation of any Environmental Laws (as hereinafter defined); (ii) none of the
Designated Properties now contains any Hazardous Substance in violation of any
Environmental Laws; (iii) there have been no complaints, citations, claims,
notices, information requests, orders (including but not limited to clean-up
orders) or directives on environmental grounds made or delivered to, pending or
served on, or anticipated by the Borrower or any of its Subsidiaries, or of
which the Borrower, after due investigation, including consideration of the
previous uses of the Designated Properties and meeting the standard under 42
U.S.C. Section 9601(35)(B)(1986), is aware or should be aware (A) issued by a
governmental department or agency having jurisdiction over any of the Designated
Properties, or (B) issued or claimed by any persons, agencies or organizations
or affecting any of the Designated Properties; and (iv) neither the Borrower nor
any of its Subsidiaries, so long as any of the Indebtedness under this Agreement
remains unpaid, shall allow any Hazardous Substances to be placed, held, stored
or disposed on any of the Designated Properties or incorporated into any
improvements on any of the Designated Properties in violation of any
Environmental Laws. The term “Hazardous Substance” shall mean any solid,
hazardous, toxic or dangerous waste, substance or material defined as such in or
for the purpose of the Comprehensive Environmental Response, Compensation and
Liability Act, any so-called “Superfund” or “Super-Lien” law, or any other
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree relating to, or imposing liability or standards of conduct concerning,
any Hazardous Substance (the “Environmental Laws”, as now or at any time
hereafter in effect).


The Borrower agrees to indemnify and hold the Bank harmless from and against any
and all losses, liabilities, damages, injuries, costs, expenses and claims of
any and every kind whatsoever, paid, incurred or suffered by, or asserted
against the Bank for, with respect to, or as a direct or indirect result of, any
of the following: (i) the presence on or under or the escape, seepage, leakage,
spillage, discharge, emission, discharging or release from any of the Designated
Properties of any Hazardous Substance (including, without limitation, any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any of the Environmental Laws); or (ii) any liens against any of
the Designated Properties or any interest or estate in any of the Designated
Properties, created, permitted or imposed by the Environmental Laws, or any
actual or asserted liability of or obligations of the Borrower or any of its
Subsidiaries under the Environmental Laws.
The Borrower shall immediately notify the Bank should the Borrower become aware
of any Hazardous




--------------------------------------------------------------------------------




Substance on any of the Designated Properties in violation of any Environmental
Laws or any claim that any of the Designated Properties may be contaminated by
any Hazardous Substance in violation of any Environmental Laws. The Borrower
shall, at its own cost and expense, be responsible for the cleanup of any
Hazardous Substance caused, or knowingly permitted, by the Borrower or any of
its Subsidiaries to be on any of the Designated Properties which is in violation
of any Environmental Laws including any removal, containment and remedial
actions in accordance with all applicable Environmental Laws. The Borrower's
obligations hereunder shall not be subject to any limitation of liability
provided herein or in any of the other Loan Documents and the Borrower
acknowledges that its obligations hereunder are not conditional and shall
continue in effect so long as a valid claim may lawfully be asserted against the
Bank or for so long as this Agreement, any of the other Loan Documents or any
renewal, amendment, extension or modification thereto remain in effect,
whichever extends for a greater period of time.
(h)Notice. The Borrower shall notify the Bank in writing, promptly upon the
Borrower's learning thereof, of: (i) any litigation, suit or administrative
proceeding which may materially affect the operations, financial condition or
business of the Borrower or any Subsidiary, whether or not the claim is
considered by the Borrower to be covered by insurance, unless the applicable
insurer has agreed to defend any such claim and cover the liability therefor;
(ii) the occurrence of any material event described in Section 4043 of ERISA or
any anticipated termination, partial termination or merger of a “Plan” (as
defined in ERISA) or a transfer of the assets of a Plan; (iii) any labor dispute
to which the Borrower or any Subsidiary may become a party; (iv) any default by
the Borrower or any Subsidiary under any note, indenture, loan agreement,
mortgage, lease or other similar agreement to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary or its assets
are bound; and (v) any default by any obligor under any material note or other
evidence of debt payable to the Borrower or any Subsidiary.


(i)Liens. The Borrower shall not, and shall not permit any Subsidiary to,
create, assume or permit to exist any Lien with respect to any of its assets,
whether now owned or hereafter acquired, except Permitted Liens. Furthermore,
the Borrower shall not, and shall not permit any Subsidiary to, enter into any
agreement with any other person or entity pursuant to which the Borrower or any
Subsidiary agrees not to create, assume or permit to exist any Lien with respect
to any of its assets, whether now owned or hereafter acquired.


(j)Indebtedness. The Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except the following
(each, “Permitted Indebtedness”): (i) Indebtedness incurred under this Agreement
and other Indebtedness to the Bank; (ii) outstanding Indebtedness reflected in
the historical financial statements listed in Exhibit A attached hereto (but not
any refinancing or refunding of such Indebtedness); (iii) Indebtedness described
in Exhibit E attached hereto; (iv) Indebtedness incurred in connection with
Capitalized Leases so long as there is no violation of any of the Financial
Covenants set forth on Exhibit D hereto; and (v) other Indebtedness not to
exceed $1,000,000 in the aggregate at any time.


(k)Loans; Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make or permit to remain outstanding any loan or advance to, or
own or acquire any stock, obligations or securities of, or any other interest
in, or make any capital contribution to, any person or entity, except that the
Borrower or any Subsidiary may: (i) make or permit to remain outstanding loans
or advances to any Subsidiary or the Borrower; (ii) own or acquire stock,
obligations or securities of a Subsidiary or of a corporation which immediately
after such acquisition will be a Subsidiary; (iii) own or acquire prime
commercial paper and certificates of deposit in United States commercial banks
having capital resources in excess of Fifty Million Dollars ($50,000,000), in
each case due within one (1) year from the date of purchase




--------------------------------------------------------------------------------




and payable in United States Dollars, obligations of the United States
Government or any agency thereof, and obligations guaranteed by the United
States Government, and repurchase agreements with such banks for terms of less
than (1) one year in respect of the foregoing certificates and obligations; (iv)
make travel advances in the ordinary course of business to officers and
employees or other advances in the ordinary course of business to officers and
employees (excluding advances to employees for relocation purposes) not to
exceed One Hundred Fifty Thousand Dollars ($150,000) in the aggregate at any
time outstanding for the Borrower and all Subsidiaries; (v) make advances to
employees for relocation purposes not to exceed One Hundred Fifty Thousand
Dollars ($150,000) in the aggregate at any time outstanding for the Borrower and
all Subsidiaries; (vi) own or acquire money-market preferred stock in an amount
not to exceed Seven Hundred Fifty Thousand Dollars ($750,000); (vii) make or
permit to remain outstanding loans or advances to, or own or acquire stock,
obligations or securities of, any other person or entity, provided that the
aggregate principal amount of such loans and advances (excluding loans which are
fully secured by real estate consisting of former restaurant locations), plus
the aggregate amount of the investment (at original cost) in such stock,
obligations and securities, shall not exceed Seven Hundred Fifty Thousand
Dollars ($750,000) at any time outstanding for the Borrower and all
Subsidiaries; and (viii) make investments in the Borrower's non-qualified
executive savings plan.


(l)Merger and Sale of Assets. Without the prior written consent of the Bank, the
Borrower shall not, and shall not permit any Subsidiary to, merge or consolidate
with any other corporation, or sell, lease or transfer or otherwise dispose of
any of its assets, including, without limitation, the stock of any Subsidiary,
or sell with recourse or discount or otherwise sell for less than the face value
thereof any of its notes or accounts receivable, except that without the prior
written consent of the Bank: (i) any Subsidiary may merge or consolidate with
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with any one or more other Subsidiaries; (ii) any Subsidiary may
sell, lease, transfer or otherwise dispose of any of its assets to the Borrower
or another Subsidiary; (iii) the Borrower or any Subsidiary may otherwise sell,
lease, transfer or otherwise dispose of any of its assets having a book value of
less than One Million Dollars ($1,000,000) provided that the aggregate book
value of all such assets so sold, leased, transferred or otherwise disposed of
by the Borrower and its Subsidiaries shall not exceed Two Million Dollars
($2,000,000); and (iv) the Borrower or any Subsidiary may sell, lease, transfer
or otherwise dispose of property (as hereinafter defined) and equipment in
connection with remodelings and equipment replacements in the ordinary course of
business. For purposes of this Section 2(l), “property” shall mean those
components of the real estate (such as walls, electrical and plumbing) which are
removed during a remodeling.


(m)Maximum Annual Lease Expense. The Borrower's operating lease expense shall
not exceed Nine Million Five Hundred Thousand Dollars ($9,500,000) for any
immediately preceding 12 month period.


(n)Restrictions on Transactions With Stockholders and Other Affiliates. Except
as otherwise expressly permitted under this Agreement, the Borrower shall not,
and shall not permit any Subsidiary to, enter into or be a party to any
transaction reportable under Item 404(a) of Regulation S-K of the SEC (i.e.,
related person transactions), except in the ordinary course of business,
pursuant to the reasonable requirements of its business, and upon fair and
reasonable terms which are fully disclosed to the Bank and are no less favorable
to the Borrower or such Subsidiary than the Borrower or such Subsidiary could
obtain in a comparable arm's length transaction with an unrelated third party.


(o)Books and Records. The Borrower shall, and shall cause each Subsidiary to,
keep and maintain complete books of accounts, records and files with respect to
its business in accordance with generally accepted accounting principles
consistently applied in accordance with past practices and shall




--------------------------------------------------------------------------------




accurately and completely record all transactions therein.


(p)Business Activities. The Borrower shall, and shall cause each Subsidiary to,
continue to engage in the types of business activities in which it is currently
engaged or other activities involving food service and wholesaling food and
related products, and shall not, and shall not permit any Subsidiary to, be
engaged in any business activities other than the types in which it is currently
engaged or other activities involving food service and wholesaling food and
related products.


(q)Compliance with Law. The Borrower shall, and shall cause each Subsidiary to,
comply at all times with all laws, statutes, ordinances, rules, regulations and
orders of any governmental entity (including, but not by way of limitation, such
laws, statutes, ordinances, rules, regulations and orders relating to ecology,
human health and the environment) having jurisdiction over it or any part of its
assets, where such failure to comply would have a material adverse effect on the
Borrower's or any Subsidiary's operations or financial condition or the ability
of the Borrower to perform its obligations hereunder. The Borrower and each
Subsidiary shall obtain and maintain all permits, licenses, approvals and other
similar documents required by any such laws, statutes, ordinances, rules,
regulations or orders.


(r)Deposit Accounts. The Borrower will maintain its primary deposit accounts at
the Bank so long as any obligations to the Bank, whether under the Loans or
otherwise, remain outstanding.


(s)Acquisitions. The Borrower shall not acquire equity (except for repurchases
of Borrower's stock from Borrower's shareholders) or assets (except for the
acquisition of land, buildings, and equipment in the ordinary course of
business) of any one or more entities or persons that exceeds Five Million
Dollars ($5,000,000) in the aggregate. No acquisition shall be by a hostile
takeover and no acquisition shall be permitted of any entity that is not engaged
in the same types of business activities in which the Borrower is currently
engaged or other activities involving food service and wholesaling food and
related products. In addition, no acquisition shall be made by the Borrower
unless (i) no default or Event of Default has occurred and is continuing, (ii)
no default or Event of Default would result from such acquisition, (iii) the
Borrower has first provided to the Bank pro forma projections of its
consolidated financial statements for the twelve (12) month period immediately
following the expected date of the consummation of such acquisition, presented
in accordance with generally accepted accounting principles, taking into
consideration such acquisition and all Indebtedness incurred or assumed in
connection therewith, and in form and detail and with assumptions reasonably
satisfactory to the Bank, and (iv) such pro forma projections confirm that
immediately prior to the closing of such acquisition and for the twelve (12)
month period immediately following the expected date of the consummation of such
acquisition the Borrower will remain in compliance with all of its Financial
Covenants and other covenants and obligations to the Bank.


(t)Waiver. Any variance from the covenants of the Borrower pursuant to this
Section 2 shall be permitted only with the prior written consent and/or waiver
of the Bank. Any such variance by consent and/or waiver shall relate solely to
the variance addressed in such consent and/or waiver, and shall not operate as
the Bank's consent and/or waiver to any other variance of the same covenant or
other covenants, nor shall it preclude the exercise by the Bank of any power or
right under this Agreement, other than with respect to such variance.


3.Closing Conditions. The obligation of the Bank to make the Loans, or any
portion thereof, and the effectiveness of this Agreement are, at the Bank's
option, subject to the satisfaction of each of the following conditions
precedent:


(a)Default. Before and after giving effect to the Loans, or any portion thereof,
no Event




--------------------------------------------------------------------------------




of Default or any event which, with the passage of time or the giving of notice,
might mature into an Event of Default, shall have occurred and be continuing.


(b)Warranties. Before and after giving effect to the Loans or any portion
thereof, the representations and warranties in Section 1 hereof shall be true
and correct as though made on the date of such Loans or portion thereof.


(c)Certification. The Borrower shall have delivered to the Bank a certificate of
the President or Chief Financial Officer of the Borrower dated as of the date
hereof: (i) as to the matters set forth in Sections 3(a) and 3(b) above; (ii) to
the effect that the resolutions described in Section 3(d) below have not been
amended or rescinded and remain in full force and effect; (iii) as to the
incumbency of the individuals authorized to sign this Agreement, the Notes (as
hereinafter defined) and the other Loan Documents (with specimen signatures
attached); and (iv) to the effect that the Articles of Incorporation and Code of
Regulations of the Borrower are in full force and effect in the form delivered
to the Bank.


(d)Resolutions. The Borrower shall have delivered to the Bank copies of the
resolutions of the Borrower's Board of Directors authorizing the borrowings
hereunder and the execution and delivery of this Agreement, the Notes and other
Loan Documents.


(e)Articles and Regulations. The Borrower shall have delivered to the Bank true
and correct copies of its Articles of Incorporation and Code of Regulations.


(f)Notes. The Borrower shall have delivered each of (a) the Construction Period
Construction Note (as hereinafter defined) and (b) the Revolving Note, to the
Bank with all blanks appropriately completed and each of the Notes duly executed
on behalf of the Borrower. The Construction Notes, the Revolving Note, the Stock
Repurchase Term Note, the 2009 Term Note, and any other note currently or
hereafter issued by the Borrower to the Bank, all as may be amended, restated,
supplemented and/or modified from time to time, are referred to herein as the
“Notes”.


(g)Opinion. The Borrower shall have delivered to the Bank the opinion of outside
counsel acceptable to the Bank, dated the date of this Agreement, to the effect
that: (i) the Borrower is duly organized, validly existing and in good standing
as a corporation under the laws of the State of Ohio; (ii) the Borrower has full
power and authority to execute and deliver this Agreement, the Notes and the
other Loan Documents and to perform its obligations thereunder; (iii) the
execution and delivery by the Borrower of this Agreement, the Notes and the
other Loan Documents, and the performance by the Borrower of its obligations
thereunder, have been duly authorized by all necessary corporate action, and are
not in conflict with any provision of law or of the Articles of Incorporation or
Code of Regulations of the Borrower, nor in conflict with any agreement, order
or decree binding upon the Borrower of which such counsel has knowledge; and
(iv) this Agreement, the Notes and the other Loan Documents are the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as the same may be affected by
bankruptcy, insolvency, moratorium or similar laws now or hereafter in effect,
or by legal or equitable principles relating to or limiting creditors' rights
generally, or other rules of law or equity limiting the availability of specific
performance or injunctive relief.


(h)Commitment Fee. The Borrower shall have paid to the Bank in immediately
available funds a $10,000 commitment fee as well as all out-of-pocket costs and
expenses of the Bank and its employees (including, without limitation, costs and
expenses of legal counsel) incurred by the Bank in entering into this Agreement
and preparing the documentation in connection herewith.






--------------------------------------------------------------------------------




4.Loans.


(a)Loans.


(i) Construction Loans. Subject to the terms and conditions of this Agreement,
and subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, the Bank agrees to make loans to the Borrower in an aggregate
outstanding amount that will not exceed the lesser of (A) Thirty-Four Million
One Hundred Eighty-Three Thousand Nine Hundred Ninety-Two and 56/100 Dollars
($34,183,992.56) (the “Total Construction Loan Commitment Amount”) or (B) the
amount necessary to construct and open the Restaurants (collectively, the
“Construction Loans”).
The Borrower shall provide the Bank notice of the Borrower's desire to obtain
Construction Loan proceeds for the purpose of constructing and opening any
particular Restaurant, which notice shall state the amount of the Construction
Loan requested and the location of the particular Restaurant. The term “Business
Day” as used herein shall mean any day other than a Saturday, Sunday or holiday
on which banks in Cincinnati, Ohio are required or authorized by law to close.
The Construction Loans shall be effectuated by the Bank crediting an account
maintained by the Borrower at the Bank. No repayment or prepayment of the
Construction Loans shall be reason for any relending or additional lending of
proceeds of the Construction Loans to the Borrower, and no Construction Loan
proceeds shall be disbursed after October 15, 2013. The outstanding principal
balance of each Construction Loan which has not been converted into a
Construction Term Loan (as hereinafter defined) in accordance with the next
paragraph hereof (such Construction Loans which have not been so converted being
collectively referred to herein as “Construction Period Construction Loans”)
shall mature and be payable in full on October 15, 2013 (the “Construction Loan
Maturity Date”), unless the maturity thereof is accelerated as described herein.
As of April 10, 2012, as a result of the prior draws by the Borrower under the
Construction Loans and prior conversions of Construction Period Construction
Loans to Construction Term Loans, of the maximum Thirty-Four Million One Hundred
Eighty-Three Thousand Nine Hundred Ninety-Two and 56/100 Dollars
($34,183,992.56) Construction Loan facility, (i) Nineteen Million One Hundred
Eighty-Three Thousand Nine Hundred Ninety-Two and 56/100 Dollars
($19,183,992.56) has been drawn by the Borrower under the Construction Loans and
already been converted to Construction Term Loans or currently remains
outstanding as Construction Period Construction Loans and (ii) a maximum of
Fifteen Million Dollars ($15,000,000) still remains available to be drawn by the
Borrower under the Construction Period Construction Loans. The Construction
Loans shall be evidenced by a Promissory Note in substantially the form of
Exhibit F attached hereto, as the same may be amended and/or restated from time
to time (the “Construction Period Construction Note”). The Construction Period
Construction Note shall replace the Tenth Amended and Restated Promissory Note
dated as of October 21, 2010 given by the Borrower to the Bank (the “Prior
Construction Note”), and amounts outstanding under the Prior Construction Note
shall not be deemed cancelled or satisfied, but shall be evidenced by the
Construction Period Construction Note instead of by the Prior Construction Note.
By not later than the six (6) month anniversary of the 1st day of the calendar
month immediately after the date that the Borrower receives an advance from the
Bank of Construction Loan proceeds (except in the case of such an advance made
on the 1st day of a calendar month, in which event the deadline shall be the six
(6) month anniversary of such advance), the Borrower shall convert the
outstanding principal balance of such Construction Loan advance to a term loan
with a maturity date that is not less than seven (7) years nor greater than
twelve (12) years after the Construction Loan Conversion Date (each such Loan
being referred to herein as a “Construction Term Loan”), by providing ten (10)
Business Days prior written notice to the Bank of (i) the date on which the
Borrower desires such conversion to be effective (the “Construction Loan
Conversion Date”), which date must be the first day of a calendar month and not
later than the six




--------------------------------------------------------------------------------




(6) month anniversary of the 1st day of the calendar month immediately after the
date that the Borrower receives an advance from the Bank of Construction Loan
proceeds (except in the case of such an advance made on the 1st day of a
calendar month, in which event the deadline shall be the six (6) month
anniversary of such advance) (so that, for example, (y) if the Borrower receives
such an advance of Construction Loan proceeds on May 4, 2012, the Construction
Loan Conversion Date for such advance can not be later than December 1, 2012 and
(z) (y) if the Borrower receives such an advance of Construction Loan proceeds
on May 1, 2012, the Construction Loan Conversion Date for such advance can not
be later than November 1, 2012), (ii) the maturity date elected by the Borrower
for such Construction Term Loan (each, a “Construction Term Loan Maturity Date”;
which Construction Term Loan Maturity Date shall be no later than the date which
is twelve (12) years after the Construction Loan Conversion Date, (iii) if the
Borrower desires that such Construction Term Loan bear interest at the Cost of
Funds-Based Rate (as hereinafter defined), the irrevocable commitment by the
Borrower to accept and be bound by its election of such Cost of Funds-Based Rate
until the Construction Term Loan Maturity Date of such Construction Term Loan or
as otherwise expressly provided herein, and (iv) if the Borrower desires that
such Construction Term Loan be a LIBOR Rate Loan (as hereinafter defined), its
election of such LIBOR Rate Loan and election of one of the 1, 2 or 3 month
LIBOR rate as described in Section 4(b)(i). Notwithstanding the foregoing, the
Borrower shall have the option to extend the Construction Term Loan Maturity
Date of any Construction Term Loan having both a Construction Loan Conversion
Date after December 3, 2007 and an original Construction Term Loan Maturity Date
of less than twelve (12) years from the Construction Loan Conversion Date once
during the term thereof to a date not later than twelve (12) years after the
Construction Conversion Date, by providing no less than thirty (30) days'
written notice to the Bank of its intent to exercise such option.
Each Construction Term Loan which bears interest at the Cost of Funds-Based Rate
shall be evidenced by a Promissory Note in substantially the form of Exhibit G-1
attached hereto with all blanks appropriately completed and each Construction
Term Loan which does not bear interest at the Cost of Funds-Based Rate shall be
evidenced by a Promissory Note in substantially the form of Exhibit G-2 attached
hereto with all blanks appropriately completed (each, a “Construction Term
Note”; the Construction Term Notes and the Construction Period Construction Note
are sometimes collectively referred to herein as the “Construction Notes”).
(ii) Revolving Loan. Subject to the terms and conditions of this Agreement, and
subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, the Bank agrees to lend and relend to the Borrower, upon request by
the Borrower made to the Bank in the manner described in Sections 4(b) and (c)
below, during the period from the date hereof to the earlier of (A) October 15,
2013, or the termination date of any extension hereof agreed to by the Borrower
and the Bank as described below, or (B) the date of the occurrence of an Event
of Default, unless waived by the Bank (the earlier of such dates being referred
to herein as the “Revolver Commitment Termination Date”), a principal sum of up
to Five Million Dollars ($5,000,000) (the “Total Revolver Commitment Amount”),
as the Borrower may from time to time request for the Borrower's working capital
needs (the “Revolving Loan”); provided, however, that the Bank shall not be
required to make, and the Borrower shall not be entitled to receive, any
Revolving Loan if, after giving effect thereto, the aggregate outstanding
principal balance of the Revolving Loan would exceed the Total Revolver
Commitment Amount.


Each Revolving Loan hereunder shall be in the amount of Five Hundred Thousand
Dollars ($500,000) or a multiple thereof. The Revolving Loan shall be evidenced
by a Twentieth Amended and Restated Revolving Credit Promissory Note given by
the Borrower to the Bank in substantially the form of Exhibit H attached hereto,
as amended and/or restated from time to time (the “Revolving Note”). The
Revolving Note shall mature and be payable in full on October 15, 2013, unless
accelerated or extended as




--------------------------------------------------------------------------------




described herein. The Revolving Note shall replace the Nineteenth Amended and
Restated Revolving Credit Promissory Note dated as of October 21, 2010 given by
the Borrower to the Bank (the “Prior Note”), and amounts outstanding under the
Prior Note shall not be deemed cancelled or satisfied, but shall be evidenced by
the Revolving Note instead of by the Prior Note. If the outstanding principal
balance of the Revolving Loan at any time exceeds the Total Revolver Commitment
Amount, the Borrower shall immediately, without notice or demand, reduce the
outstanding principal balance of the Revolving Loan such that the Total Revolver
Commitment Amount is not exceeded.
Upon request by the Borrower, the Bank may consider extensions of the Revolver
Commitment Termination Date, but is not hereby committing in any way thereto.
Upon any such extension, at the option of the Bank, the Borrower shall execute a
new promissory note substantially identical to the Revolving Note, except
reflecting the new Revolver Commitment Termination Date, which thereupon shall
be the Revolving Note hereunder.
Notwithstanding anything to the contrary herein, the Borrower covenants and
agrees to pay down the outstanding balance of the Revolving Loan and the
Revolving Note to Zero Dollars ($0) for not less than thirty (30) consecutive
days during each of the Borrower's fiscal years, having commenced with the
Borrower's fiscal year beginning on June 3, 2002.
(iii) 2009 Term Loan. As of October 21, 2009, the Bank agreed to make to the
Borrower, and the Borrower borrowed from the Bank, a term loan in the aggregate
amount of Four Million Dollars ($4,000,000) (the “2009 Term Loan”). As of the
date hereof, the remaining unpaid principal amount of the 2009 Term Loan is One
Million Six Hundred Fifty Thousand Seven Hundred Fifty-Four Dollars and 25/100
($1,650,754.25). The maturity date of the 2009 Term Note is October 21, 2013,
unless accelerated or extended as described herein (the “2009 Term Loan Maturity
Date”). The 2009 Term Loan is evidenced by that certain Promissory Note in the
original principal amount of Four Million Dollars ($4,000,000) dated October 21,
2009 issued by the Borrower to the Bank, as the same may be amended and/or
restated from time to time (the “2009 Term Note”). The 2009 Term Note is subject
to the terms and conditions of this Agreement.


(iv) Stock Repurchase Loan. The Bank made a loan to the Borrower in the
principal amount of One Million Dollars ($1,000,000.00) under the Prior Loan
Agreement to fund the Borrower's repurchase of certain shares of the Borrower's
common stock as authorized by the board of directors of the Borrower (the “Stock
Repurchase Loan”). The current unpaid principal balance of the Stock Repurchase
Loan as of the date of this Agreement is Nine Hundred Four Thousand Six Hundred
Twenty-One and 81/100 Dollars ($904,621.81). The Prior Loan Agreement has been
amended hereby so that there no further Stock Repurchase Loan is to be made. No
repayment or prepayment of the Stock Repurchase Loan shall be reason for any
relending or additional lending of proceeds of the Stock Repurchase Loan to the
Borrower.


The Borrower's payment obligations concerning the Stock Repurchase Loan are
evidenced by that certain Cost of Funds Rate Term Loan Promissory Note in the
original principal amount of One Million Dollars ($1,000,000) dated July 1, 2011
issued by the Borrower to the Bank, as the same may be amended and/or restated
from time to time (the “Stock Repurchase Term Note”).
(b)Interest.


(i) Construction Loan. Interest on each advance of the Construction Loans
hereunder (prior to conversion to a Construction Term Loan) shall accrue at an
annual rate equal to the LIBOR Rate Margin (as hereinafter defined) plus the 1,
2, or 3 month LIBOR rate quoted by the Bank from Telerate Page 3750 or any
successor thereto (which shall be the LIBOR rate in effect two New York Banking
Days prior




--------------------------------------------------------------------------------




to (A) commencement of the advance or (B) the end of each Loan Period (as
hereinafter defined)), adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation (a “LIBOR Rate Loan”).
The term “New York Banking Day” means any day (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York.
In the event the Borrower does not timely select an interest rate option at
least two New York Banking Days before the end of the Loan Period for a
Construction Loan that is a LIBOR Rate Loan, the funds advanced under such
Construction Loan shall, beginning on the first day of the new Loan Period,
accrue interest at the 1 month LIBOR rate in effect two New York Banking Days
prior to commencement such Loan Period.
The term “Loan Period” means the period commencing on the advance date (or the
Conversion Date) of the applicable LIBOR Rate Loan and ending on the numerically
corresponding day 1, 2, or 3 months thereafter matching the interest rate term
selected by the Borrower; provided, however, (A) if any Loan Period would
otherwise end on a day which is not a New York Banking Day, then the Loan Period
shall end on the next succeeding New York Banking Day unless the next succeeding
New York Banking Day falls in another calendar month, in which case the Loan
Period shall end on the immediately preceding New York Banking Day; or (B) if
any Loan Period begins on the last New York Banking Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Loan Period), then the Loan Period shall end on the last
New York Banking Day of the calendar month at the end of such Loan Period.
No Construction Period Construction Loan may extend beyond the Construction Loan
Maturity Date. In any event, if the Loan Period for a Construction Period
Construction Loan should happen to extend beyond the Construction Loan Maturity
Date, such Construction Period Construction Loans must be prepaid at the
Construction Loan Maturity Date. Each Construction Loan shall be in a minimum
principal amount of Five Hundred Thousand Dollars ($500,000) and in increments
of Five Hundred Thousand Dollars ($500,000) thereafter.
If a LIBOR Rate Loan is prepaid prior to the end of the Loan Period, as defined
above, for such loan, whether voluntarily or because prepayment is required due
to such loan's maturing or accelerating upon default or otherwise, the Borrower
agrees to pay all of the Bank's costs, expenses, and Interest Differential (as
determined by the Bank) incurred as a result of such prepayment. The term
“Interest Differential” shall mean that sum equal to the greater of zero or the
financial loss incurred by the Bank resulting from prepayment, calculated as the
difference between the amount of interest the Bank would have earned (from like
investments in the Money Markets as of the first day of the LIBOR Rate Loan) had
prepayment not occurred and the interest the Bank will actually earn (from like
investments in the Money Markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment. Because of the short-term nature
of the LIBOR Rate Loans, the Borrower agrees that the Interest Differential
shall not be discounted to its present value. Any prepayment of a LIBOR Rate
Loan shall be in an amount equal to the remaining entire principal balance of
such loan. The term “Money Markets” refers to one or more wholesaling funding
markets available to and selected by the Bank, including negotiable certificates
of deposit, commercial paper, Eurodollar deposits, bank notes, federal funds,
interest rate swaps, or others.
The “LIBOR Rate Margin” is currently one hundred fifty-five (155) basis points
and shall be subject to adjustment on each March 1 for application to the period
commencing on such date in accordance with the Borrower's ratio of Senior Bank
Debt to Adjusted EBITDA for the period commencing on the first day of the
Borrower's then-current fiscal year and ending on the last day of the second
quarter of such fiscal




--------------------------------------------------------------------------------




year and on each September 1 for application to the period commencing on such
date in accordance with the Borrower's ratio of Senior Bank Debt to Adjusted
EBITDA for the period commencing on the first day of the Borrower's immediately
preceding fiscal year and ending on the last day of such fiscal year, as
follows: if the Borrower's ratio of Senior Bank Debt to Adjusted EBITDA is 1.50
to 1.0 or greater, the LIBOR Rate Margin shall be one hundred eighty (180) basis
points; if the Borrower's ratio of Senior Bank Debt to Adjusted EBITDA is less
than 1.50 to 1.0 but equal to or greater than 1.00 to 1.0, the LIBOR Rate Margin
shall be one hundred fifty-five (155) basis points; and if the Borrower's ratio
of Senior Bank Debt to Adjusted EBITDA is less than 1.00 to 1.0, the LIBOR Rate
Margin shall be one hundred thirty-five (135) basis points. Such adjustments
shall be based upon the Borrower's ratio of Senior Bank Debt to Adjusted EBITDA
as determined from the financial statements delivered to the Bank pursuant to
Section 2(b)(i) or (ii) hereof, as applicable. The foregoing provisions are not
intended to, and shall not be construed to, authorize any violation by the
Borrower of any Financial Covenant or constitute a waiver thereof or any
commitment by the Bank to waive any violation by the Borrower of any Financial
Covenant.
Upon conversion of a Construction Period Construction Loan to a Construction
Term Loan or other loan hereunder to a term loan (each such Construction Term
Loan or other term loan hereunder may sometimes herein also be referred to as a
“Term Loan” and collectively referred to as the “Term Loans” and the
Construction Loan Conversion Date may sometimes herein also be referred to as a
“Conversion Date”), the Borrower shall choose that interest on such Term Loan
shall accrue after such Term Loan's Conversion Date as provided under either
Option A or Option B that follows (with Option B only being available as a
choice to the Borrower so long as no Event of Default or event which, with the
passage of time or the giving of notice, might mature into an Event of Default,
shall have occurred and be continuing): (A) under Option A (which shall be known
as a “Variable Rate Term Loan”), for which Borrower shall execute a Promissory
Note in substantially the form of Exhibit G-2 attached hereto, interest on such
Variable Rate Term Loan shall accrue after such Variable Rate Term Loan's
Conversion Date as a LIBOR Rate Loan at the then applicable LIBOR Rate Margin
plus the 1, 2, or 3 month LIBOR rate quoted by the Bank from Telerate Page 3750
or any successor thereto (which shall be the LIBOR rate in effect two New York
Banking Days prior to (i) commencement of the Variable Rate Term Loan or (ii)
the end of each Loan Period, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation; or (B) under
Option B (which shall be known as a “Cost of Funds Rate Term Loan”), for which
Borrower shall execute a Promissory Note in substantially the form of Exhibit
G-1 attached hereto, interest on such Cost of Funds Rate Term Loan shall accrue
after such Cost of Funds Rate Term Loan's Conversion Date at a fixed rate per
annum equal to one hundred fifty (150) basis points plus the Bank's Cost of
Funds as of the Conversion Date (the “Cost of Funds-Based Rate”).
With respect to any Variable Rate Term Loan, in the event the Borrower does not
timely select another interest rate option at least two New York Banking Days
before the end of the Loan Period for a LIBOR Rate Loan, the funds advanced
under the LIBOR Rate Loan shall, beginning on the first day of the new Loan
Period, accrue interest at the 1 month LIBOR rate in effect two New York Banking
Days prior to commencement of such Loan Period. No Variable Rate Term Loan may
extend beyond the Construction Term Loan Maturity Date for such Variable Rate
Term Loan. In any event, if the Loan Period (as defined below) for a Variable
Rate Term Loan should happen to extend beyond the applicable maturity date for
such Variable Rate Term Loan, such Variable Rate Term Loan must be prepaid at
its Construction Term Loan Maturity Date. Each Variable Rate Term Loan shall be
in a minimum principal amount of Five Hundred Thousand Dollars ($500,000) and in
increments of Five Hundred Thousand Dollars ($500,000) thereafter.
With respect to any Cost of Funds Rate Term Loan, the term “Cost of Funds” means
the rate at which the Bank would be able to borrow funds of comparable amounts
in the Money Markets for a period equal to the remaining term of such Cost of
Funds Rate Term Loan, adjusted for any reserve requirement




--------------------------------------------------------------------------------




and any subsequent costs arising from a change in government regulation, with
such rate rounded upward to the nearest one-eighth percent, and the term.
(ii) Revolving Loan. Interest on each advance of the Revolving Note hereunder
shall accrue at an annual rate equal to the LIBOR Rate Margin plus at the 1
month LIBOR rate quoted by the Bank from Telerate Page 3750 or any successor
their, which shall be that one-month LIBOR rate in effect to New York Banking
Days prior to the beginning of each calendar month, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset at the beginning of each succeeding month. If
the initial advance under this Note occurs other than on the first day of the
month, the initial 1 month LIBOR rate shall be that 1 month LIBOR rate in effect
two New York Banking Days prior to the date of the initial advance; such 1-month
LIBOR rate to be reset at the beginning of each succeeding month (the “Revolving
Note LIBOR Rate;” provided, however, the Borrower may elect at any time to the
convert a portion of the outstanding advances of the Revolving Note to a LIBOR
Rate Loan as set forth in Section 4(b)(i). In the event the Borrower does not
timely select an interest rate option at least two New York Banking Days before
the end of the Loan Period for outstanding advances of the Revolving Note that
are a LIBOR Rate Loan, such outstanding advances, shall, beginning on the first
day of the new Loan Period, accrue interest at the Revolving Note LIBOR Rate.


No Revolving Loan may extend beyond the Revolving Commitment Termination Date.
In any event, if the Loan Period for a Revolving Loan should happen to extend
beyond the Revolving Commitment Termination Date, such loan must be prepaid at
the Revolving Commitment Termination Date. Each Revolving Loan shall be in a
minimum principal amount of Five Hundred Thousand Dollars ($500,000) and in
increments of Five Hundred Thousand Dollars ($500,000) thereafter. The Borrower
may, at its option, from time to time repay or prepay part or all of the
outstanding principal balance of the Revolving Loan bearing interest based on
the Revolving Note LIBOR Rate without premium.
(iii) 2009 Term Loan. The unpaid balance of the 2009 Term Loan shall bear
interest at a rate of 3.47% per annum. The 2009 Term Loan is a Cost of Funds
Rate Term Loan.


(iv) Stock Repurchase Loan. The unpaid balance of the Stock Repurchase Loan
shall bear interest at a rate of 3.56% per annum. The Stock Repurchase Loan is a
Cost of Funds Rate Term Loan.


Interest on the Loans shall be computed on the basis of a year consisting of
three hundred sixty (360) days but applied to the actual number of days elapsed.
The Bank's internal records of applicable interest rates shall be determinative
in the absence of manifest error.
At the option of the Bank, (a) prior to acceleration of the Loans, in the event
that any interest on or principal of any Loan remains unpaid past thirty (30)
days of the date due, and/or (b) upon the occurrence of any other Event of
Default hereunder or upon the acceleration of the Loans, interest (computed and
adjusted in the same manner, and with the same effect, as interest on the Loans
prior to maturity) on the outstanding balance of the Loans shall be payable on
demand at the rate that would otherwise be in effect for such Loans from time to
time as set forth in this Section 4(b) plus an additional three percent (3%) per
annum up to any maximum rate permitted by law, in all cases until paid and
whether before or after the entry of any judgment thereon. In addition, in the
event that the Borrower should fail to make any payment hereunder within ten
(10) days of the date due, the Borrower shall pay the Bank a fee in an amount of
up to five percent (5%) of the amount of such payment, but in no event less than
Fifty Dollars ($50.00), which fee shall be immediately due and payable without
notice or demand.
(c)Payments.
(i) Payments on Construction Loans. Interest on any Variable Rate Term Loan
shall




--------------------------------------------------------------------------------




be payable, in arrears, on the last day of the Loan Period applicable thereto,
and when such Loan is due (whether by reason of acceleration or otherwise).
Interest on any Prime Rate (as defined below) priced Loan shall be payable, in
arrears, on the last day of each month, and when such Loan is due (whether by
reason of acceleration or otherwise). In addition, the Borrower shall pay all
accrued but unpaid interest on each Construction Period Construction Loan on the
Conversion Date of such Construction Period Construction Loan to a Construction
Term Loan.
The principal of each Construction Loan which has not been converted into a
Construction Term Loan shall be due and payable in full on the Construction Loan
Maturity Date.
The principal of each Variable Rate Term Loan shall be payable in equal monthly
installments in amounts sufficient to amortize the principal amount of such
Variable Rate Term Loan over the period commencing on the Conversion Date for
such Variable Rate Term Loan and ending on its Term Loan Maturity Date, with
such payments commencing on the first day of the calendar month after the
calendar month which includes the Conversion Date and continuing on the first
day of each calendar month thereafter through and including the Construction
Term Loan Maturity Date, at which time the outstanding principal balance of such
Variable Rate Term Loan shall be due and payable in full.
With respect to each Cost of Funds Rate Term Loan that is a Construction Term
Loan, on the first day of the calendar month after the calendar month which
includes the Conversion Date for such Cost of Funds Rate Term Loan and on the
first day of each calendar month thereafter through and including the applicable
Construction Term Loan Maturity Date thereof, the Borrower shall make equal
payments of principal and interest in amounts sufficient to amortize the
principal balance of such Cost of Funds Rate Term Loan as of the Conversion Date
over the period commencing on the Conversion Date and extending until the
Construction Term Loan Maturity Date, with each such payment being applied first
to accrued interest and then to principal. The outstanding principal balance of
and all interest on each Cost of Funds Rate Term Loan shall be due and payable
in full on its Construction Term Loan Maturity Date.
(ii) Revolving Loan Payments. Interest on the Revolving Loan shall be payable,
in arrears, on the first day of each month for advances bearing interest at the
Revolving Note LIBOR Rate, on the last day of the Loan Period applicable thereto
for such portions of the advances that are a LIBOR Rate Loan, and when such
Revolving Loan is due (whether by reason of acceleration or otherwise).


The principal of the Revolving Loan shall be due and payable in full on the
Revolver Commitment Termination Date.
(iii) Payment on 2009 Term Loan. The principal balance of the 2009 Term Loan and
interest accrued thereon shall be repaid by the Borrower to the Bank by
consecutive monthly payments in the amount of $89,459.47 each on the twenty
first day of each calendar month, commencing on November 21, 2009, and by a
final payment on the 2009 Term Loan Maturity Date in the amount of the unpaid
principal and interest balance of the 2009 Term Loan. No repayment or prepayment
of the 2009 Term Loan by the Borrower shall be reason for any relending or
additional lending of the 2009 Term Loan to the Borrower.


(iv) Payment on Stock Repurchase Loan. The principal balance of the Stock
Repurchase Loan and interest accrued thereon shall be repaid by the Borrower to
the Bank by consecutive monthly payments in the amount of $13,492.33 each on the
first day of each calendar month, having commenced on August 1, 2011, and by a
final payment on July 1, 2018 in the amount of the unpaid principal and interest
balance of the Stock Repurchase Loan. No repayment or prepayment of the Stock
Repurchase Loan by the Borrower shall be reason for any relending or additional
lending of the Stock Repurchase Loan to the Borrower.






--------------------------------------------------------------------------------




All payments of principal and interest hereunder shall be made in immediately
available funds to the Bank at such place as may be designated by the Bank to
the Borrower in writing. The Bank is authorized by the Borrower to enter from
time to time the balance of the Loans and all payments and prepayments thereon
on the reverse of the Notes or in the Bank's regularly maintained data
processing records, and the aggregate unpaid amount of the Loans set forth
thereon or therein shall be presumptive evidence of the amount owing to the Bank
and unpaid thereon. Upon request and payment by the Borrower of a reasonable fee
which compensates the Bank for the cost of issuing the same, the Bank shall
provide the Borrower with a statement showing all payments and prepayments on
the Loans.
(d)Changes in Laws and Circumstances; Illegality. In the event of (A) any change
in the reserve requirements and/or the assessment rates of the FDIC which are
applicable to the Bank in making any or all of the Loans or (B) any change in
circumstances affecting the interbank market, or (C) any adoption of any law or
any governmental or quasi-governmental rules, regulation, policy, guideline or
directive (whether or not having the force of law) or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with interpretation or administration thereof, including, without
limitation, all requests, rules, guidelines or directives in connection with
Dodd-Frank Wall Street Reform and Consumer Protection Act regardless of the date
enacted, adopted or issued, and the result of any such event described in clause
(A), (B), or (C) above is to increase the costs to the Bank of making the Loans,
the Borrower shall promptly pay the Bank any additional amounts, upon demand
accompanied by a reasonably detailed statement as to such additional amounts
(which statement shall be conclusive in the absence of manifest error), which
will reasonably compensate the Bank for such costs.


(i)If by reason of circumstances affecting the interbank market adequate and
reasonable means do not exist in the reasonable judgment of the Bank for
ascertaining the rate of interest for a LIBOR Rate Loan or Cost of Funds Rate
Term Loan at any time, the Bank shall forthwith give notice thereof to the
Borrower. Unless and until such notice has been withdrawn by the Bank, the
Borrower may not thereafter elect to have any portion of the Loans bear interest
at a LIBOR based rate or Cost of Funds-Based Rate, as applicable.


(ii)If any law, rule, regulation, treaty, guideline, order or directive or any
change therein or in the interpretation or application thereof shall make it
unlawful for the Loans to bear interest at a LIBOR based rate or Cost of
Funds-Based Rate, the Bank shall notify the Borrower thereof and no portion of
the Loans may thereafter bear interest at a LIBOR based rate or Cost of
Funds-Based Rate, as applicable. If required by law, any portion of the Loans
then bearing interest at a LIBOR based rate or Cost of Funds-Based Rate, as
applicable, shall cease to bear interest at the LIBOR based rate or Cost of
Funds-Based Rate, as applicable, and shall bear interest based on the Prime
Rate. The “Prime Rate” is the rate announced from time to time by the Bank as
its prime rate. The Prime Rate is determined solely by the Bank pursuant to
market factors and its own operating needs and is not necessarily the Bank's
best or most favorable rate for corporate, commercial, or other loans.


(e)Prepayments. The Borrower may, at its option, from time to time repay or
prepay part or all of the outstanding principal balance of the Loans bearing
interest based on the Prime Rate or the Revolving Note LIBOR Rate without
premium. The Borrower may, at its option, from time to time repay or prepay part
or all of the outstanding principal balance of any of the Revolving Loans
bearing interest based on the LIBOR Rate and/or the Construction Loans at the
end of a Loan Period without premium.


If any LIBOR Rate Loan (including, without limitation, any advances of Revolving
Loans that Borrower has elected to be a LIBOR Rate Loan) is prepaid prior to the
end of the Loan Period for such




--------------------------------------------------------------------------------




loan, whether voluntarily or because prepayment is required due to such loan's
maturing or accelerating upon default or otherwise, the Borrower agrees to pay
all of the Bank's costs, expenses, and Interest Differential (as determined by
the Bank) incurred as a result of such prepayment. Because of the short-term
nature of this facility, the Borrower agrees that the Interest Differential
shall not be discounted to its present value. Any prepayment of a LIBOR Rate
Loan shall be in an amount equal to the remaining entire principal balance of
such loan.
There shall be no prepayments of any Cost of Funds Rate Term Loan, provided that
the Bank may consider requests for its consent with respect to prepayment of any
Cost of Funds Rate Term Loan, without incurring an obligation to do so, and the
Borrower acknowledges that in the event that such consent is granted, the
Borrower shall be required to pay the Bank, upon prepayment of all or part of
the principal amount of a Cost of Funds Rate Term Loan before final maturity, a
prepayment indemnity (“Prepayment Fee”) equal to the greater of zero, or that
amount, calculated on any date of prepayment (“Prepayment Date”), which is
derived by subtracting: (a) the principal amount of such Cost of Funds Rate Term
Loan or portion of such Cost of Funds Rate Term Loan to be prepaid from (b) the
Net Present Value of such Cost of Funds Rate Term Loan or portion of such Cost
of Funds Rate Term Loan to be prepaid on such Prepayment Date; provided,
however, that the Prepayment Fee shall not in any event exceed the maximum
prepayment fee permitted by applicable law. Notwithstanding the foregoing, if
prior to the conversion of a Construction Period Construction Loan to a Cost of
Funds Rate Term Loan, the Bank and the Borrower mutually agree that the Cost of
Funds-Based Rate will include a premium as payment to the Bank for waiver by the
Bank of any Prepayment Fee (determined by the Bank in its sole discretion) over
the then applicable Cost of Funds-Based Rate and such premium is expressly
described in the applicable Promissory Note, then the Borrower may prepay such
Cost of Funds Rate Term Loan without incurring a Prepayment Fee. If the Borrower
initially elects less than a 12 year maturity for a Construction Term Loan that
is also a Cost of Funds Rate Term Loan and later the Borrower exercises its
option to extend the maturity up to 12 years from the Construction Conversion
Date, if the Borrower did not pay a premium to the Bank for waiver by the Bank
of any Prepayment Fee at the Construction Conversion Date, then the Borrower
will be subject to a Prepayment Fee at the time the Borrower elects to extend
the maturity date of such Construction Term Loan; provided, however, the Bank
shall waive any Prepayment Fee that would otherwise apply to any Cost of Funds
Rate Term Loan issued on or after September 1, 2007 and prior to October 21,
2010.
“Net Present Value” shall mean the amount which is derived by summing the
present values of each prospective payment of principal and interest which,
without such full or partial prepayment, could otherwise have been received by
the Bank over the remaining contractual life of such Cost of Funds Rate Term
Loan. The individual discount rate used to present value each prospective
payment of interest and/or principal shall be the Money Market Rate at
Prepayment for the maturity matching that of each specific payment of principal
and/or interest.
“Money Market Rate At Prepayment” shall mean that zero-coupon rate, calculated
on the Prepayment Date, and determined solely by the Bank, as the rate at which
the Bank would be able to borrow funds in Money Markets for the prepayment
amount matching the maturity of a specific prospective Cost of Funds Rate Term
Loan payment date, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. A separate Money Market Rate at
Prepayment will be calculated for each prospective interest and/or principal
payment date.
In calculating the amount of such Prepayment Fee, the Bank is hereby authorized
by the Borrower to make such assumptions regarding the source of funding,
redeployment of funds, and other related matters, as the Bank may deem
appropriate. If the Borrower fails to pay any Prepayment Fee when due, the
amount of such Prepayment Fee shall thereafter bear interest as a LIBOR Rate
Loan until paid at the default rate specified in this Agreement (computed on the
basis of a 360-day year, actual days elapsed). Any




--------------------------------------------------------------------------------




prepayment of principal shall be accompanied by a payment of interest accrued to
date thereon; and said prepayment shall be applied to the principal installments
in the inverse order of their maturities. All prepayments shall be in an amount
of at least $100,000 or, if less, the remaining entire principal balance of the
applicable Cost of Funds Rate Term Loan.
No partial prepayment of any of the Loans shall change any due date or the
amount of any regularly-scheduled installment of principal thereof.
(f)Unused Credit Fee. The Borrower shall pay the Bank an unused credit fee in an
amount equal to one quarter of one percent (.25%) per annum times the daily
average of (a) the unused Total Revolver Commitment Amount plus (b) the unused
Construction Loan Commitment Amount (the “Unused Credit Fee”), which fee shall
be payable quarterly, in arrears, having commenced on the first day of December,
1998, and on the first day of each March, June, September and December
thereafter, and when the Loans are due (whether by reason of acceleration or
otherwise). The Unused Credit Fee shall be computed on the basis of a year
consisting of three hundred sixty (360) days but applied to the actual number of
days elapsed.


5.Events of Default. If any of the following events (each, an “Event of
Default”) shall occur, then the Bank may, without further notice or demand,
accelerate the Loans and declare them to be, and thereupon the Loans shall
become, immediately due and payable (except that the Loans shall become
automatically due and payable upon the occurrence of an event described in
Sections 5(j), (k) and (l) below), and, to the extent that (a) the Total
Revolver Commitment Amount, (b) the Construction Loan Commitment Amount, and/or
(c) any other Loan proceeds have not yet been used or fully drawn on by the
Borrower, terminate any obligation of the Bank to disburse the balance of same;
and the Bank shall have all rights provided herein or in any of the other Loan
Documents or otherwise provided by law to realize on any collateral or security
for the Loans:


(a)The Borrower does not pay the Bank any interest on the Loans within ten (10)
days after the date due, whether by reason of acceleration or otherwise, or does
not pay or repay to the Bank any principal of the Loans or any other obligation
hereunder when due, whether by reason of acceleration or otherwise; or


(b)The Borrower defaults in the performance or observance of any agreement
contained in Section 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h) or 2(o) hereof and
such default has not been cured by the Borrower within ten (10) days after the
occurrence thereof, or the Borrower defaults in the performance or observance of
any other agreement contained in Section 2 hereof; or


(c)There shall have occurred any other violation or breach of any covenant,
agreement or condition contained herein or in any other Loan Document which has
not been cured by the Borrower within thirty (30) days after the earlier to
occur of the date the Borrower has knowledge thereof and the date the Bank gives
the Borrower notice thereof; or


(d)The Borrower does not pay when due or prior to the expiration of the
applicable cure period, if any, any principal or interest on any other
Indebtedness in excess of One Hundred Thousand Dollars ($100,000), or the
Borrower defaults in the performance or observance of any other term or
condition contained in any agreement or instrument under which such Indebtedness
is created, and the holder of such other Indebtedness declares, or may declare,
such Indebtedness due prior to its stated maturity because of the Borrower's
default thereunder; or


(e)There shall have occurred any violation or breach of any covenant, agreement
or




--------------------------------------------------------------------------------




condition contained in any other agreement between the Borrower and the Bank
which has not been cured by the Borrower prior to the expiration of the
applicable cure period, if any; including, without limitation, the Continuing
Reimbursement Agreement; or


(f)The Borrower does not perform its obligations under any agreement material to
its business, and the other party to such agreement declares, or may declare,
such agreement in default; or


(g)Any representation or warranty made herein or in any other Loan Document or
writing furnished in connection with this Agreement shall be false or misleading
in any material respect when made; or


(h)The Borrower is generally not paying its debts as they become due; or


(i)With respect to the plans referred to in Section 1(h) above, or any other
similar plan, a “reportable event” or “prohibited transaction” pursuant to ERISA
has occurred which results in the imposition of material taxes or penalties
against the Borrower or the termination of such plans (or trusts related
thereto), or the Borrower incurs any material liability to the PBGC in
connection with such plans; or


(j)The Borrower makes an assignment of a material part of its assets for the
benefit of creditors; or


(k)The Borrower applies for the appointment of a trustee or receiver for a
material part of its assets or commences any proceedings relating to the
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or other liquidation law of any jurisdiction;
or any such application is filed, or any such proceedings are commenced, against
the Borrower, and the Borrower indicates its approval, consent or acquiescence
thereto; or an order is entered appointing such trustee or receiver, or
adjudicating the Borrower bankrupt or insolvent, or approving the petition in
any such proceedings, and such order remains in effect for sixty (60) days; or


(l)Any order is entered in any proceedings against the Borrower decreeing the
dissolution of the Borrower; or


(m)Any material part of the Borrower's operations shall cease, other than
temporary or seasonal cessations which are experienced by other companies in the
same line of business and which would not have a material adverse effect on the
Borrower's operations or financial condition or its ability to perform its
obligations hereunder; or


(n)Any final non-appealable judgment which, together with other outstanding
judgments against the Borrower, causes the aggregate of such judgments in excess
of confirmed insurance coverage satisfactory to the Bank to exceed Seven Hundred
Fifty Thousand Dollars ($750,000), shall be rendered against the Borrower; or


(o)Any event of default occurs under any other agreement to which the Borrower
and the Bank are parties or under any document or instrument running to the
benefit of the Bank from the Borrower.


The above recitation of Events of Default shall be interpreted in all respects
in favor of the Bank. To the extent any cure-of-default period is provided
above, the Bank may nevertheless, at its option pending completion of such cure,
suspend its obligation to consider further disbursement of the Loans hereunder.




--------------------------------------------------------------------------------




6.General.


(a)Reasonable Actions. The Bank agrees that in taking any action which it is
permitted or empowered to take under this Agreement, it will act reasonably
under what it believes are the facts and circumstances existing at such time.


(b)Delay. No delay, omission or forbearance on the part of the Bank in the
exercise of any power or right shall operate as a waiver thereof, nor shall any
single or partial delay, omission or forbearance in the exercise of any other
power or right. The rights and/or remedies of the Bank herein provided are
cumulative, shall be interpreted in all respects in favor of the Bank and are
not exclusive of any other rights and/or remedies provided by law.


(c)Notice. Except as otherwise expressly provided in this Agreement, any notice
hereunder shall be in writing and shall be deemed to be given when personally
delivered or when sent by certified mail, postage prepaid, and addressed to the
parties at their addresses set forth below:


Bank:            U.S. Bank National Association
425 Walnut Street
Cincinnati, Ohio 45202
Attention:    Marshall Stuart
Vice President
With a copy to:    Jeffrey S. Schloemer, Esq.
Taft, Stettinius & Hollister LLP
425 Walnut Street, Suite 1800
Cincinnati, Ohio 45202
Borrower:        Frisch's Restaurants, Inc.
2800 Gilbert Avenue
Cincinnati, Ohio 45206
Attention:    Mr. Mark Lanning
Vice President-Finance
With copies to:    Craig F. Maier, President
Frisch's Restaurants, Inc.
2800 Gilbert Avenue
Cincinnati, Ohio 45206
and
Donald A. Bodner
Frisch's Restaurants, Inc.
2800 Gilbert Avenue
Cincinnati, Ohio 45206
The Borrower or the Bank may, by written notice to the other as provided herein,
designate another address for purposes hereunder.
(d)Expenses; Indemnity. The Borrower shall pay all reasonable out-of-pocket
expenses incurred by the Bank, including the reasonable fees, charges and
disbursements of outside-counsel for the




--------------------------------------------------------------------------------




Bank (determined on the basis of such counsel's generally applicable rates,
which may be higher than the rates such counsel charges the Bank in certain
matters) and/ or the allocated costs of in-house counsel incurred from time to
time by the Bank in entering into and closing this Agreement and preparing the
documentation in connection herewith, administering the obligations of the
Borrower hereunder or under any of the other Loan Documents, and enforcing the
obligations of the Borrower hereunder or under any of the other Loan Documents,
and the Borrower agrees to pay the Bank upon demand for the same. The Borrower
agrees to defend, indemnify and hold the Bank harmless from any liability,
obligation, cost, damage or expense (including reasonable attorneys' fees and
legal expenses) for taxes (other than income taxes), fees or third party claims
which may arise or be related to the execution, delivery or performance of this
Agreement or any of the other Loan Documents, except in the case of negligence
or willful misconduct on the part of the Bank. The Borrower further agrees to
indemnify and hold harmless the Bank from any loss or expense which the Bank may
sustain or incur as a consequence of default by the Borrower in payment of any
principal of or interest on the Loans, including, without limitation, any such
loss or expense arising from interest or fees payable by the Bank to lenders of
funds obtained by it in order to maintain interest rates on the Cost of Funds
Loans.


(e)Survival. All covenants and agreements of the Borrower made herein or
otherwise in connection with the transactions contemplated hereby shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
shall remain in effect so long as any obligations of the Borrower are
outstanding hereunder or under any of the other Loan Documents.


(f)Severability. Any provision of this Agreement or any of the other Loan
Documents which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition of
enforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.


(g)Law. IMPORTANT: The Loans shall be deemed made in Ohio and this Agreement and
all other Loan Documents, and all of the rights and obligations of the Borrower
and the Bank hereunder and thereunder, shall in all respects be governed by and
construed in accordance with the laws of the State of Ohio, including all
matters of construction, validity and performance. Without limitation on the
ability of the Bank to initiate and prosecute any action or proceeding in any
applicable jurisdiction related to loan repayment, the Borrower and the Bank
agree that any action or proceeding commenced by or on behalf of the parties
arising out of or relating to the Loans and/or this Agreement and/or any of the
other Loan Documents shall be commenced and maintained exclusively in the
District Court of the United States for the Southern District of Ohio, or any
other court of applicable jurisdiction located in Cincinnati, Ohio. The Borrower
and the Bank also agree that a summons and complaint commencing an action or
proceeding in any such Ohio courts by or on behalf of such parties shall be
properly served and shall confer personal jurisdiction on a party to which said
party consents, if (i) served personally or by certified mail to the other party
at any of its addresses noted herein, or (ii) as otherwise provided under the
laws of the State of Ohio. The interest rates and all other terms of the Loans
negotiated with the Borrower are, in part, related to the aforesaid provisions
on jurisdiction, which the Bank deems a vital part of this loan arrangement.


(h)Successors. This Agreement shall be binding upon and inure to the benefit of
the Borrower and the Bank and their respective successors and assigns. The
Borrower shall not assign its rights or delegate its duties hereunder without
the prior written consent of the Bank.


(i)Amendment and Restatement. This Agreement amends and restates the Prior Loan
Agreement and amounts outstanding under the Prior Loan Agreement shall not be
deemed cancelled or satisfied, but shall be evidenced by this Agreement instead
of by the Prior Loan Agreement.




--------------------------------------------------------------------------------






(j)Amendment. Except as otherwise expressly provided herein, this Agreement may
not be modified or amended except in writing signed by authorized officers of
the Bank and the Borrower.


(k)Waiver.    The Borrower has represented to the Bank that the Borrower
proposes to sell by not later than June 30, 2012 up to 28 Golden Corral stores
and related assets to Golden Corral Corporation, an unaffiliated third party
purchaser, for an aggregate cash purchase price of not less than $48,900,000
less closing adjustments as defined in the Asset Purchase Agreement and normal
out of pocket closing costs (“Golden Corral Transaction”).  This Agreement will
need to be amended in conjunction with the closing of the Golden Corral
Transaction, but the Bank hereby acknowledges and agrees that (i) closing on the
Golden Corral Transaction is acceptable to the Bank and will not result in an
Event of Default and (ii) lawful use by the Borrower of the Golden Corral
Transaction net sale proceeds (net of an amount needed to satisfy the Borrower's
tax liabilities associated with the Golden Corral Transaction) as the Borrower
deems fit is acceptable to the Bank and will not result in an Event of Default.


[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly effective as of the date first set
forth above.
BANK NATIONAL ASSOCIATION        FRISCH'S RESTAURANTS, INC.






By: /s/ Marshall Stuart        By: /s/ Mark Lanning
Marshall Stuart            Mark Lanning
Vice President                Vice President-Finance






--------------------------------------------------------------------------------




Exhibit 10.2


LIST OF EXHIBITS
A-    Financial Information and Reports
B-    Actions
C-    Permitted Liens
D-    Financial Covenants
E-    Permitted Indebtedness
F-    Construction Period Construction Note
G-1-     Form of Term Note (Cost of Funds Rate Term Loan)
G-2-     Form of Term Note (Variable Rate Term Loan)
H-    Revolving Note










--------------------------------------------------------------------------------




Exhibit 10.2


EXHIBIT A
FINANCIAL INFORMATION AND REPORTS
1.    Form 10-Q quarterly report for the period ended March 6, 2012.


2.    Projections for the Borrower through the year ending June, 2012.












--------------------------------------------------------------------------------




Exhibit 10.2




EXHIBIT B
ACTIONS






--------------------------------------------------------------------------------




Exhibit 10.2


EXHIBIT C
PERMITTED LIENS
All obligations of the Borrower incurred in connection with any existing or
future lease transactions capitalized or required to be capitalized on the
Borrower's books.












--------------------------------------------------------------------------------




Exhibit 10.2
EXHIBIT D
FINANCIAL COVENANTS
The Borrower agrees that it shall:


(a)    Ratio of Senior Bank Debt to Adjusted EBITDA. Not permit the ratio of the
Borrower's Senior Bank Debt to Adjusted EBITDA to exceed 2.00 to 1.0 at any
time.


“Senior Bank Debt” for purposes hereof shall mean the sum of all of the
Borrower's indebtedness for borrowed money that in accordance with generally
accepted accounting principles would be considered as a liability, and all
obligations of the Borrower incurred in connection with any existing or future
lease transactions capitalized or required to be capitalized on the Borrower's
books.


“Adjusted EBITDA” for purposes hereof shall mean the Borrower's consolidated
gross (before interest, taxes, depreciation and amortization) earnings; plus
losses on disposition of assets (net of abandonment losses); less gains on
disposition of assets, net of abandonment losses; plus net cash proceeds from
the disposition of property; less cash and non-cash unusual gains; plus cash and
non-cash unusual losses, all calculated in accordance with generally accepted
accounting principals and consistently applied in accordance with past practices
on a rolling four (4) quarter basis.


(b)    Cash Flow Coverage Ratio. Not permit the ratio of (i) the Borrower's
Adjusted EBITDA plus operating lease payments less maintenance capital
expenditures equal to (50%) of depreciation less cash dividends to the
Borrower's shareholders less cash income taxes paid to (ii) the sum of the
Borrower's scheduled principal payments on long term debt and capital lease
obligations (excluding Revolving Loan principal payments) plus interest expense
plus operating lease payments (in each case for the same period that the
Borrower's Adjusted EBITDA is measured), calculated in accordance with generally
accepted accounting principles consistently applied in accordance with past
practices on a rolling four (4) quarter basis, to be less than 1.05 to 1.0,
measured quarterly on a rolling twelve month basis.


























--------------------------------------------------------------------------------




Exhibit 10.2
EXHIBIT E
PERMITTED INDEBTEDNESS
 
 
 
 
 
 
Balance
 
 
 
 
 
 
April 13, 2012
Indebtedness to US Bank NA
 
 
 
 
 
 
 
 
 
 
 
 
2009 Term Loan
 
 
 
 
$
1,650,754


 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan (up to $5,000,000 may be borrowed)
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stock Repurchase Term Loan
 
 
 
 
$
904,622


 
 
 
 
 
 
Construction Loan Credit Facility
 
 
 
 
 
Construction Phase up to $15,000,000 more may be borrowed)
 
$
—


 
 
Term Loans
 
 
 
$
19,183,993


 
 
 
 
 
$
19,183,993


 
 
 
 
 
 
 
$21,739,369
+ $15,000,000 + $5,000,000
For a total of $41,739,369
 
 
 
 
 
$
21,739,369


Capitalized Leases
 
 
 
 
 
 
 
 
 
 
 
 
All obligations of the Borrower incurred in connection with any existing or
future lease transactions capitalized or required to be capitalized on the
Borrower's books
 
Contingent liability as assignor/guarantor of the following leases:


(See work paper attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
April 13, 2012
Indebtedness to US Bank NA
 
 
 
 
 
 
 
 
 
 
 
2009 Term Loan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan (up to $5,000,000 may be borrowed)
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stock Repurchase Term Loan
 
 
 
 
904,622







--------------------------------------------------------------------------------




Exhibit 10.2


EXHIBIT F
ELEVENTH AMENDED AND RESTATED PROMISSORY NOTE
$34,183,992.56                                        Cincinnati, Ohio
April 10, 2012
FRISCH'S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before October 15, 2013, the principal sum of Thirty-Four Million One Hundred
Eighty-Three Thousand Nine Hundred Ninety-Two and 56/100 Dollars
($34,183,992.56), or such portion thereof as may be outstanding from time to
time, together with interest thereon as hereinafter provided.
This is the Construction Note referred to in, was executed and delivered
pursuant to, and evidences indebtedness of the Borrower incurred under, that
certain Second Amended and Restated Loan Agreement dated as of April 10, 2012
between the Borrower and the Bank, as the same has been and/or may be amended,
restated, supplemented, renewed, or otherwise modified and in effect from time
to time (the “Loan Agreement”), to which reference is hereby made for a
statement of the terms and conditions under which the Construction Loans
evidenced hereby were made and are to be repaid and for a statement of the
Bank's remedies upon the occurrence of an Event of Default. Capitalized terms
used herein, but not otherwise specifically defined, shall have the meanings
ascribed to such terms in the Loan Agreement.
As of April 10, 2012, as a result of the prior draws by the Borrower under the
Loans and prior conversions of Construction Loans to Term Loans, of the maximum
Thirty-Four Million One Hundred Eighty-Three Thousand Nine Hundred Ninety-Two
and 56/100 Dollars ($34,183,992.56) Construction Loan facility, (i) Nineteen
Million One Hundred Eighty-Three Thousand Nine Hundred Ninety-Two and 56/100
Dollars ($19,183,992.56) has been drawn by the Borrower under the Construction
Loans and already been converted to Term Loans or currently remains outstanding
as Construction Loans and (ii) a maximum of Fifteen Million Dollars
($15,000,000) still remains available to be drawn by the Borrower under the
Construction Loans.
The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Construction Loans as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.
Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall




--------------------------------------------------------------------------------




be applied in accordance with the terms of the Loan Agreement.
The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.
The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.
The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.
IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.
This Note amends and restates the Tenth Amended and Restated Promissory Note
dated as of October 21, 2010 given by the Borrower to the Bank, and evidences
all amounts outstanding as of the date hereof under said Tenth Amended and
Restated Promissory Note.
[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.


FRISCH'S RESTAURANTS, INC.






By:        
Mark Lanning, Vice President Finance
Address:     2800 Gilbert Avenue
Cincinnati, Ohio 45206










--------------------------------------------------------------------------------




Exhibit 10.2


EXHIBIT G-1
COST OF FUNDS RATE TERM LOAN
PROMISSORY NOTE
$                                             Cincinnati, Ohio
__________ 1, ___
FRISCH'S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before ____________ 1, _____ (the “Maturity Date”), the principal sum of
___________________ Dollars ($________), together with interest thereon as
hereinafter provided.
This Note is a “Term Note” as described in and evidences a “Cost of Funds Rate
Term Loan” made under that certain Second Amended and Restated Loan Agreement
dated as of April 10, 2012 between the Borrower and the Bank, as the same has
been and/or may be amended, restated, supplemented, renewed, or otherwise
modified and in effect from time to time (the “Loan Agreement”), and is subject
to the terms and conditions thereof, including, without limitation, the terms
thereof providing for acceleration of maturity of such Cost of Funds Rate Term
Loan. If any term or condition of this Note conflicts with the express terms or
conditions of the Loan Agreement, the terms and conditions of the Loan Agreement
shall control. Terms used herein shall have the same meanings as in the Loan
Agreement.
The outstanding principal balance of this Note shall bear interest at a per
annum rate equal to _________ percent (___%). Interest on this Note shall be
computed on the basis of a year consisting of three hundred sixty (360) days but
applied to the actual number of days elapsed.
The Borrower shall make monthly payments of principal and interest on this Note
in the amount of ______________________ Dollars ($________), with each such
payment being applied first to accrued interest and then to principal,
commencing on the first day of ______________, _____ and on the first day of
each month thereafter through and including the Maturity Date, at which time the
outstanding principal balance of and all interest on this Note shall be due and
payable in full.
At the option of the Bank, (a) prior to acceleration of this Note, in the event
that any interest on or principal of this Note remains unpaid past thirty (30)
days of the date due, and/or (b) upon the occurrence of any other Event of
Default under the Loan Agreement or upon the acceleration of this Note, interest
(computed and adjusted in the same manner, and with the same effect, as interest
on this Note prior to maturity) on the outstanding balance of this Note shall be
payable on demand at the rate that would otherwise be in effect for such Loans
from time to time as set forth in the Loan Agreement plus an additional three
percent (3%) per annum up to any maximum rate permitted by law, in all cases
until paid and whether before or after the entry of any judgment thereon. In
addition, in the event that the Borrower should fail to make any payment
hereunder within ten (10) days of the date due, the Borrower shall pay the Bank
a fee in an amount of up to five percent (5%) of the amount of such payment, but
in no event less than Fifty Dollars ($50.00), which fee shall be immediately due
and payable without notice or demand.
All payments of principal and interest hereunder shall be made in immediately
available funds




--------------------------------------------------------------------------------




to the Bank at 425 Walnut Street, Location 9150, Cincinnati, Ohio 45202, or at
such other place as may be designated by the Bank to the Borrower in writing.
The Bank is authorized by the Borrower to enter from time to time the balance of
this Note and all payments and prepayments thereon on the reverse of this Note
or in the Bank's regularly maintained data processing records, and the aggregate
unpaid amount set forth thereon or therein shall be presumptive evidence of the
amount owing to the Bank and unpaid on this Note.
[This Note may not be prepaid in whole or in part except upon (i) written notice
to the Bank not less than thirty (30) days prior to the date of prepayment
(which notice shall specify the date and amount of prepayment), (ii) the Bank
granting its consent to such prepayment, which consent the Bank may grant or
withhold in its sole discretion, (iii) payment to the Bank of a “Prepayment Fee”
and other amounts as specified in and calculated in accordance with the terms of
the Loan Agreement, and (iv) compliance with the other terms and conditions of
the Loan Agreement.
The per annum rate of this Note includes a premium of ___% over the otherwise
applicable Cost of Funds-Based Rate so that the Borrower may prepay this Note in
whole or in part at any time without incurring a “Prepayment Fee” as specified
in and calculated in accordance with the terms of the Loan Agreement.]
IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.
Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.
FRISCH'S RESTAURANTS, INC.






By:    
Title:    
Address:    2800 Gilbert Avenue
Cincinnati, Ohio 45206










--------------------------------------------------------------------------------




Exhibit 10.2


EXHIBIT G-2
VARIABLE RATE TERM LOAN
PROMISSORY NOTE
$                                      Cincinnati, Ohio
__________ 1, ___
FRISCH'S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before _____________ 1, ______ (the “Maturity Date”), the principal sum of
____________________________ Dollars ($___________), together with interest
thereon as hereinafter provided.
This is a Term Note referred to in, was executed and delivered pursuant to, and
evidences a Variable Rate Term Loan made under, that certain Second Amended and
Restated Loan Agreement dated as of April 10, 2012 between the Borrower and the
Bank, as the same has been and/or may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the “Loan
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the Variable Rate Term Loan evidenced hereby was made and
is to be repaid and for a statement of the Bank's remedies upon the occurrence
of an Event of Default. Capitalized terms used herein, but not otherwise
specifically defined, shall have the meanings ascribed to such terms in the Loan
Agreement.
The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to a Variable Rate Term Loan as determined
in accordance with the Loan Agreement; provided, however, that upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.
Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement for a Variable Rate Term Loan. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand. In no contingency or
event whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Bank has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Loan Agreement.
The principal of this Note shall be payable in _______________ (______)
installments of _____________________________________ Dollars ($_________) each,
commencing on the first day of _____________, ______ and on the first day of
each month thereafter through and including the Maturity Date, at which time the
outstanding principal balance of this Note shall be due and payable in full.




--------------------------------------------------------------------------------




The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.
The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.
The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.
IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.
Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.
FRISCH'S RESTAURANTS, INC.






By:     
Title:    
Address:    2800 Gilbert Avenue
Cincinnati, Ohio 45206








--------------------------------------------------------------------------------




Exhibit 10.2


EXHIBIT H
TWENTIETH AMENDED AND RESTATED
REVOLVING CREDIT PROMISSORY NOTE


$5,000,000.00                                            Cincinnati, Ohio
April 10, 2012
FRISCH'S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before October 15, 2013, the principal sum of FIVE MILLION DOLLARS ($5,000,000),
or such portion thereof as may be outstanding from time to time, together with
interest thereon as hereinafter provided.
This is the Revolving Note referred to in, was executed and delivered pursuant
to, and evidences indebtedness of the Borrower incurred under, that certain
Second Amended and Restated Loan Agreement dated as of April 10, 2012 between
the Borrower and the Bank, as the same may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the “Loan
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the Revolving Loan evidenced hereby was made and is to be
repaid and for a statement of the Bank's remedies upon the occurrence of an
Event of Default. Capitalized terms used herein, but not otherwise specifically
defined, shall have the meanings ascribed to such terms in the Loan Agreement.
The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Revolving Loan as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Revolving Note at the rate
of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.
Interest on this Revolving Note shall be payable, at the times and from the
dates specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.
The indebtedness evidenced by this Revolving Note is secured pursuant to the
terms of the Loan Documents.
The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.




--------------------------------------------------------------------------------




The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys' fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.
IMPORTANT: This Revolving Note shall be deemed made in Ohio and shall in all
respects be governed by and construed in accordance with the laws of the State
of Ohio, including all matters of construction, validity and performance.
Without limitation on the ability of the Bank to initiate and prosecute any
action or proceeding in any applicable jurisdiction related to loan repayment,
the Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Revolving Note shall be
commenced and maintained exclusively in the District Court of the United States
for the Southern District of Ohio, or any other court of applicable jurisdiction
located in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons
and complaint commencing an action or proceeding in any such Ohio courts by or
on behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Revolving Note negotiated with the Borrower
are, in part, related to the aforesaid provisions on jurisdiction, which the
Bank deems a vital part of this loan arrangement.
This Note amends and restates the Nineteenth Amended and Restated Revolving
Credit Promissory Note dated as of October 21, 2010 given by the Borrower to the
Bank, and evidences all amounts outstanding as of the date hereof under said
Nineteenth Amended and Restated Revolving Credit Promissory Note.
Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.
FRISCH'S RESTAURANTS, INC.






By:         
Mark Lanning, Vice President Finance
Address:    2800 Gilbert Avenue
Cincinnati, Ohio 45206






